


Exhibit 10.18
July 21, 2011




Patricia Hume
9 Braddock Park, Unit 3
Boston, MA 02116


Dear Pat,


We are pleased to offer you the position of Vice President of Sales with Convio,
Inc. reporting to Gene Austin. As a VP of Sales, you will receive a base salary
of $20,000 per month, payable in accordance with the Company's regular payroll
practices. Your base salary will be subject to statutory deductions and
withholdings. At plan, your bonus incentive target will be $260,000 annually. 
If earned, this incentive will be paid quarterly at the end of each fiscal
quarter. The criteria against which the bonus opportunity will be measured shall
be determined by the CEO, subject to approval by the Board of Directors.


Subject to approval by the Company's Board of Directors, you will be granted an
option to purchase 75,000 shares of the Company's common stock and be granted
25,000 RSU's. The shares will be subject to the provisions of the company's
stock option agreement plan. The shares will vest over four years according to
the following vesting schedule: The options will vest 25% after the end of your
first year of employment, and thereafter at 1/36th per month for the next three
years, and are subject to the Convio Standard Stock Option Plan. The option
strike price will be determined by the Board of Directors at the meeting at
which your options are approved. The RSUs will be subject to the provisions of
the restricted stock unit agreement.  The units will vest over four years in
four equal annual installments beginning on the one year anniversary of the
vesting commencement date.


As an employee of the Company you will be eligible to enroll in the Company's
benefit programs as they are established from time to time. If you should have
any specific questions regarding our current benefit programs, please feel free
to call Jen Verzal or Angie McDermott in Human Resources.


In the event Convio is acquired within the two years of the commencement of your
employment and your employment is terminated in connection with such acquisition
or within 12 months thereafter,  your option and RSU - vesting would
accelerate to such number of shares that would have been vested as of the second
anniversary of your employment.


The Company is an at-will employer, which means that your employment with the
Company is for no specific period of time and may be terminated by the Company
or you at any time, with or without prior notice and with or without cause. This
is the full and complete agreement between you and the Company with respect to
this term of employment, and it supercedes any prior representations or
agreement, whether written or oral, concerning your term of employment with the
Company. The at-will nature of your employment may only be altered by written
agreement signed by the Chief Executive Officer.


In the event your employment is terminated without Cause, the Company will
provide a six month
severance payment based on your then-current base salary provided you sign a
general release of known
and unknown claims in form satisfactory to the Company and resign from all your
positions with the
Company.


"Cause" shall mean (a) fraud or illegal acts; (b) material violation of any
agreements between you and the Company, including your confidential information
and inventions agreement with the company; or (c) a material failure to perform
your job function to a reasonable standard after notice of such failure to you
by the CEO and have had a 15 business-day period to cure such failure.


Your employment pursuant to this offer is contingent upon a start date of August
8, 2011 or another mutually agreed upon date, the completion of a successful
background check and your execution of the Company's




--------------------------------------------------------------------------------




Confidentiality, Assignment and Non-Compete Agreement, which is attached hereto
and upon its execution, is incorporated in this offer by this reference. Please
review the attached Confidentiality, Assignment and Non-Compete Agreement as you
will be required to execute it upon your first day of employment. You will also
be required to provide the Company with legally acceptable proof of your
identity and authorization to work in the United States within three (3) days of
your start date, and your failure to do so will render this offer of employment
void and unenforceable.
This letter, and the attachments hereto, sets forth the entire agreement between
you and the Company regarding the terms of your employment with the Company and
supersedes any prior representations, agreements, and understandings between you
and any employee or representative of the Company whether written or oral. Any
modification to this agreement, other than the provisions regarding at-will
employment which may only be altered by written agreement signed by the
Company's Chief Executive Officer, shall be in writing, signed by you and a duly
authorized officer of the Company. This agreement shall be construed and
interpreted in accordance with the laws of the state of Texas.


If this offer is acceptable to you, please sign one of the originals of this
letter and return it to the Company. The second original is for your files. This
offer is subject to satisfactory reference checks and on receiving your signed
acceptance not later than the close of business on July 27, 2011.


If you have any questions regarding this offer letter, please call me at
512-652-7863. We look forward to having you join us at Convio, Inc.


Sincerely,


Angie McDermott
Convio, Inc.




By: /s/ Angie McDermott                        
Angie McDermott
Vice President, Human Resources




I have read and understand the terms of this offer letter and attached
Confidentiality, Assignment and Non-Compete Agreement. As indicated by my
signature below, I accept this employment offer as outlined above and agree to
be bound by the attached Confidentiality, Assignment and Non-Compete Agreement
upon its execution. No further commitments were made to me as a condition of
employment.






/s/ Patricia R. Hume
Signature - Pat Hume




July 27, 2011
Date




August 8, 2011
Confirmed Start Date






